Title: To George Washington from John Hoomes, 31 January 1791
From: Hoomes, John
To: Washington, George



Sir,
Virginia Boling Green January 31st 1791

My being from home when Mr Washington passed this place was the Cause of the inclosed letter; I am willing to take Royal Gift to Stand here this Season & indeed wish it much; I am very fond of mules, & think it a very favorable Stand for him as I have a dozen mules, & there worth is well Known in this part of the Country & I wish to get a few more of a larger Size. I have no doubt but he will get a good many mares provided he covers at 40/ the Season or thereabouts, & I am clearly of Opinion that he will make more mony at that breed than any other. I have Kept Covering horses here Several different Seasons & when I am at all the expence & trouble attending it, I have received one third of the mony that was got and the liberty of putting my own mares gratis, which I am willing to do with Royal Gift & you may

rest assured the greatest care shall be taken of him, or if you prefer it as the Enclosed letter intimates I will allow you a fixed Sum as yr Excellency shall think right of which I should be glad to be informed on the receipt of this. This Kind of mony in General is badly Collected which may be the reason that you chose a Certain Sum, but I can assure you, if you shall prefer my first offer, that I shall pursue an ⟨idea⟩ I had that will get in the greater part if not all the mony by the end of the Season.
I have been lately informed, that in the arrangement of the Post Office, it is thought in Philadelphia that another assistant will be allowed the P. M. General for the Southern States, Should it be the case & you think me Qualified for the place I should be much obliged by the appointment. If there is any impropriety in the application to you, I intreat you to excuse me for it, as I Know of no other mode to make it. I have lately returned from the Southward & have established & arranged the line of Ports from Alexandria to Savanna. I am Sir with the highest respect yr mo. obt Humble Sevt

Jno. Hoomes

